Citation Nr: 0712549	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a digestive 
disorder, to include irritable bowel syndrome.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied service connection for 
gastroenteritis and a May 2003 rating decision, from the same 
RO, that granted service connection for bilateral hearing 
loss and assigned a non-compensable disability rating.  

In May 2006, the veteran testified at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.  

The issue of entitlement to a compensable disability rating 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has been diagnosed as suffering from irritable 
bowel syndrome and a VA examiner has opined that this 
disability likely had its onset during his active service and 
has continued as a chronic condition.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from a digestive 
disorder, specifically gastroenteritis, that had its onset 
during his active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records document the veteran's complaint of 
gastrointestinal symptomatology in October 1965.  At this 
time he was diagnosed with gastroenteritis, probably viral.  
The veteran continued to feel ill until he was eventually 
diagnosed and treated for malaria.  A separation report of 
medical examination indicates that his digestive system was 
normal in October 1966.

In June 2004, the veteran underwent a VA medical examination 
to determine whether he suffered from a gastrointestinal 
illness, and if so, the etiology of any such illness.  The 
examiner reported the veteran's subjective history of loose 
stools of variable amounts depending on levels of 
psychological stress.  He also reported that, since service, 
the veteran had self treated this condition rather than seek 
medical treatment.  The examiner found the veteran's 
description to be classic for irritable bowel syndrome and 
diagnosed such, stating that the veteran suffered from 
chronic irritable bowel syndrome, mild and not debilitating.  
Basing his opinion on the records and the veteran provided 
history, the examiner stated that it is more likely than not 
that that this benign condition indeed manifested during 
service and has continued as a chronic, well tolerated 
condition.  

During the May 2006 hearing, the veteran testified that his 
digestive disorder manifested as embarrassing bowel 
accidents, including during his employment.  Hearing 
transcript at 11.  He also testified that he had sought 
medical treatment in 1970 but that the physician who treated 
him at that time is now deceased.  Id. at 9.  The veteran 
testified that he had elected to self treat since that time, 
only recently seeking treatment from VA for the condition.  
Id. at 10-11.

The Board finds the June 2004 medical opinion highly 
probative of a nexus between the veteran's currently 
diagnosed condition and his service.  Factors for assessing 
the probative value of a medical opinion include the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  A February 2003 examination request, from 
the RO, indicates that the claims file was sent for review by 
the examiner and the June 2004 report indicates that the 
examiner reviewed the veteran's medical records.  The 
examiner's opinion was thorough, detailed, and clearly 
reasoned.  

As there is no basis for finding that the veteran is other 
than credible, the fact that the examiner based his opinion, 
in part, on the veteran provided history does render the 
opinion non-probative.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (stating that competent lay 
evidence is in and of itself sufficient to establish the 
factual basis for a probative medical opinion).  In this 
case, the veteran is competent to state that he has suffered 
from the same symptoms during service and post service.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay evidence 
is competent to establish features or symptoms of injury or 
illness).  Nor, given the nature of his claimed disability 
and the examiner's statements, is it unreasonable to find 
that the veteran self medicated this condition, just as he 
reported during the June 2004 examination and testified to 
during the May 2006 hearing.  

The veteran has a current diagnosis for irritable bowel 
syndrome, he was treated for gastroenteritis in service, and 
a VA examiner has stated that it is at least as likely as not 
that the veteran's current irritable bowel syndrome had its 
onset during service.  Therefore, the Board finds that 
service connection for a digestive disorder, to include 
irritable bowel syndrome, is warranted.  

Finally, the Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran by granting 
service connection for his claimed disability, which 
represents a full grant of the issue on appeal.  A decision 
therefore poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v.Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for a digestive disorder, 
to include irritable bowel syndrome, is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

During the May 2006 hearing, the veteran testified that his 
hearing loss had worsened since the last VA examination of 
his hearing in June 2004.  Hearing transcript at 5 and 7.  

VA shall treat an examination or opinion as being necessary 
to make a decision on a claim if the evidence of record does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Green v. Derwinski, 1 
Vet. App. 121,124 (1991); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Reexamination will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  See 38 C.F.R. § 3.327 (2006).  Accordingly, 
the veteran should be afforded a VA audiological examination 
on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination, to include an audiometric 
evaluation, to determine the extent of his 
present bilateral hearing loss disability.  
The claims file and a separate copy of 
this remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder has been reviewed.

2.  Then readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations.  If the decision remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case.  Allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


